         Case 2:19-cr-20052-JAR Document 114 Filed 06/21/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                   Case No. 19-20052-01-JAR

FENG TAO,

                       Defendant.

  GOVERNMENT’S MOTION TO INSPECT AND COPY DEFENDANT’S
  PASSPORT CURRENTLY IN THE POSSESSION OF THE CLERK OF
                      THE COURT


       The United States of America, by and through undersigned counsel, requests an Order

from the court directing the Clerk of the Court to allow the United States to inspect and copy

Defendant’s passport. In support of its motion, the United States alleges:

       1. The Defendant is charged in the Second Superseding Indictment with seven wire fraud

counts, each in violation of 18 U.S.C. § 1343, and three counts of making false statements, each

in violation of 18 U.S.C. § 1001. Second Superseding Indictment, Dkt. No. 75, (“SSI”). The

charges stem from Defendant’s scheme to defraud the U.S. government and the University of

Kansas (KU) to obtain federal grant funds and a substantial salary by concealing his affiliation

with a foreign university, his foreign research support, and various financial benefits.

       2. Defendant was employed by KU for five years as a full-time professor and researcher.

See SSI ¶ 3. During that time, Defendant applied for and received federal grants through KU to

fund his research projects at KU. See id. ¶¶ 4, 9-15. Related to his employment and federally

funded research, Defendant had a duty to disclose financial conflicts, conflicts of time, and other
             Case 2:19-cr-20052-JAR Document 114 Filed 06/21/21 Page 2 of 4




research support, and he was required to obtain approval prior to engaging in external

professional activities. See id. ¶¶ 5-8, 10, 13, 15.

        3. Between approximately July and December 2017, while employed by KU, Defendant

applied for the Chang Jiang Scholar Program through Fuzhou University (FZU), a research

institution in China. See id. ¶¶ 24-26. The Chang Jiang Scholar Program is a Chinese-

government talent plan designed to attract talented researchers to Chinese universities to bolster

China’s scientific and technological knowledge and expertise. See id. ¶ 21. Participants in the

Chang Jiang Scholar Program and similar talent plans draw a salary from their employing

Chinese universities and receive other financial and social benefits. See id. ¶¶ 19, 21.

        4. In approximately December 2017, China’s Ministry of Education selected Defendant

to serve as a Chang Jiang Distinguished Professor at FZU. See id. ¶ 26. Following that

designation, in early 2018, Defendant negotiated an employment contract with FZU. See id. ¶

28-29. Defendant officially commenced his five-year term of employment at FZU in

approximately May 2018. See id. ¶¶ 29-30. As part of his work at FZU, Defendant traveled to

China at various times during that period. See id.

        5. On August 27, 2019, following Defendant’s arrest on the Indictment, Defendant was

released pending trial. The Court entered an Order Setting Conditions of Release. Dkt. 10.

Defendant was ordered to surrender his passport to the Probation / Pretrial Services Office. 1 Id.

at ¶ 7(d).

        6. On August 29, 2019, the Clerk’s Office entered a notice that it had received a passport

belonging to Defendant (Dkt. 17). The Clerk’s office remains in possession of the passport.




1
 Defendant also was ordered to surrender passports for his wife and children. The United States
does not seek permission to inspect or copy those passports.
                                                   2
           Case 2:19-cr-20052-JAR Document 114 Filed 06/21/21 Page 3 of 4




          7. The Defendant’s passport may contain evidence of his travel to and from China. The

United States seeks an Order directing the Clerk of the Court to allow the United States to

inspect and copy Defendants’ passport. 2

          8. The United States contacted the Defendant’s counsel regarding its intent to file the

instant motion. On June 21, 2021, counsel indicated that there was no objection.


                                                        Respectfully submitted,


                                                        /s/ Christopher Oakey
                                                        D. Christopher Oakley
                                                        Assistant United States Attorney
                                                        United States Attorney’s Office for the
                                                        District of Kansas
                                                        500 State Avenue
                                                        Suite 360
                                                        Kansas City, Kansas 66101
                                                        Ph. 913-551-6604
                                                        Fax 913-551-6754

                                                        /s/ Benjamin Hawk
                                                        Benjamin J. Hawk
                                                        Adam P. Barry
                                                        Trial Attorneys
                                                        National Security Division
                                                        U.S. Department of Justice



                                   CERTIFICATE OF SERVICE

          I certify that, on this 21st day of June, 2021, I filed the foregoing Motion with the Clerk

of the Court’s electronic filing system, which will automatically provide notice to all counsel of

record.



2
  If the passport was in the possession of a third party, the United States would seek a subpoena
pursuant to Fed. R. Crim. 17. However, because the passport is in the possession of the Clerk of
the Court, the United States seeks this order instead.
                                                    3
Case 2:19-cr-20052-JAR Document 114 Filed 06/21/21 Page 4 of 4




                                  /s/ Christopher Oakey
                                  D. Christopher Oakley
                                  Assistant United States Attorney




                              4
